          Case 1:20-cr-00225-JKB Document 40 Filed 03/01/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                       *
                                               *
                                               *            Case No. 20-cr-225-JKB-1
               v.                              *
                                               *
REGINALD RAYSOR                                *
                                               *
                                               *
               Defendant                       *
                                         ************

                    MEMORANDUM OPINION AND ORDER OF COURT


       This matter is before the Court on the defendant’s Emergency Motion for Temporary

Pretrial Release (the “Motion”) (ECF No. 32); the government’s Response in Opposition to

Defendant’s Emergency Motion for Temporary Pretrial Release (the “Response”) (ECF No. 38);

and the defendant’s correspondence to the Court dated February 26, 2021 (the “Reply”) (ECF

No. 39). The issues have been fully briefed, and no hearing is necessary. L.R. 105.6, 207. For

the reasons stated below, the Motion is DENIED.

I. PROCEDURAL HISTORY

       On July 28, 2020, a federal grand jury returned an indictment charging the defendant with

Possession of a Firearm by a Prohibited Person, in violation of 18 U.S.C. § 922(g)(1). The

defendant appeared for his initial appearance on October 2, 2020. On November 23, 2020, the

defendant appeared before this Court for a detention hearing.

II. BAIL REFORM ACT

       Pretrial detention and release are governed by the Bail Reform Act (“BRA”). 18 U.S.C.

§§ 3141 et seq. The BRA requires the Court to order the pretrial release of the person “subject to
          Case 1:20-cr-00225-JKB Document 40 Filed 03/01/21 Page 2 of 7



the least restrictive further condition, or combination of conditions, that such judicial officer

determines will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” Id. § 3142(c)(1)(B). If, however, the Court finds after a

detention hearing that “no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any other person and the community,” the

Court “shall order the detention of the person before trial.” Id. § 3142(e)(1). “The facts the

judicial officer uses to support a finding pursuant to subsection (e) that no condition or

combination of conditions will reasonably assure the safety of any other person and the

community shall be supported by clear and convincing evidence.” Id. § 3142(f). On the other

hand, where risk of flight is the basis of a detention order, the government must prove by a

preponderance of the evidence that no combination of conditions of release will reasonably

assure the defendant’s presence at future court proceedings. United States v. Stewart, 19 F.

App’x 46, 48 (4th Cir. 2001) (per curiam).

       The Court’s determination is governed by four factors:

       (1) The nature and circumstances of the offense charged, including whether the offense is
       a crime of violence, a violation of section 1951, a Federal crime of terrorism, or involves
       a minor victim or a controlled substance, firearm, explosive or destructive device;

       (2) The weight of the evidence against the person;

       (3) The history and characteristics of the person, including –

       (A) The person’s character, physical and mental condition, family ties, employment,
       financial resources, length of residence in the community, community ties, past conduct,
       history relating to drug or alcohol abuse, criminal history, and record concerning
       appearance at court proceedings; and

       (B) Whether, at the time of the current offense or arrest, the person was on probation, on
       parole, or on other release pending trial, sentencing, appeal, or completion of sentence for
       an offense under Federal, State, or local law; and




                                                2
          Case 1:20-cr-00225-JKB Document 40 Filed 03/01/21 Page 3 of 7



       (4) The nature and seriousness of the danger to any person or the community that would
       be posed by the person’s release.

18 U.S.C. § 3142(g).

III. DETENTION HEARING

       After hearing from the parties at the detention hearing, the Court reviewed the factors set

forth in 18 U.S.C. § 3142(g) and found by clear and convincing evidence that no condition or

combination of conditions of release would reasonably assure the safety of any other person and

the community. Therefore, the Court ordered that the defendant be detained pending trial. The

defendant is currently detained at the Chesapeake Detention Facility (“CDF”) in Baltimore.

IV. TEMPORARY RELEASE UNDER § 3142(i)

       The defendant urges the Court to order his temporary release. Indeed, under 18 U.S.C.

§ 3142(i), the Court “may, by subsequent order, permit the temporary release of the person, in

the custody of a United States marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for preparation of the person’s defense or

for another compelling reason.”1

       Regarding whether the defendant has established “another compelling reason” for

temporary release, the Fourth Circuit has directed the Court to

       consider in the first instance the severity of the risk that the COVID-19 virus
       poses to the defendant, given his existing medical conditions and the current
       COVID-19 situation at the facility where he is being held, and whether that risk,
       balanced against the other Bail Reform Act factors, rises to the level of a
       “compelling reason” for temporary release under 18 U.S.C. § 3142(i).

United States v. Creek, No. 20-4251, Order at 1 (4th Cir. Apr. 15, 2020).



1
  Although the defendant asserts that “[a]ttorney-client communications have been even more
difficult than earlier in the pandemic,” he does not argue that temporary release is necessary for
the preparation of his defense. Motion (ECF No. 32 at 3).

                                                3
            Case 1:20-cr-00225-JKB Document 40 Filed 03/01/21 Page 4 of 7



         The first factor to consider is the severity of the risk that the COVID-19 virus poses to the

defendant. The defendant argues that his asthma, his daily use of marijuana since age 11, and his

ethnicity (African-American) are factors that put him at risk of severe illness if he contracts

COVID-19. Motion (ECF NO. 32 at 4-6). He acknowledges that he has not tested positive for

COVID-19 or has been exposed to anyone who has. Further, he does not assert that he has

received inadequate care while at CDF. According to the Centers for Disease Control and

Prevention (the “CDC”), adults with moderate to severe asthma might be at an increased risk for

severe illness from the virus that causes COVID-19. Certain Medical Conditions and Risk for

Severe COVID-19 Illness, Ctrs. for Disease Control & Prevention (Feb. 22, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html/. As the government points out, however, medical records from CDF show that

his asthma has been classified as “mild intermittent” and that he has received appropriate

treatment. Response (ECF No. 38 at 2) (citing R. at 49).2 Regarding the defendant’s respiratory

system, the medical records note: “Respiratory: No cough, no audible wheeze, respirations are

regular” and “Respiratory: Normal to inspection. Lungs clear to auscultation and percussion.”

R. at 63, 65. The defendant does not cite to any entry in his medical records that shows his

asthma to be moderate to severe or that he has not received appropriate care for it.             The

defendant also asserts that he is at a higher risk of severe illness if he contracts COVID-19

because his respiratory system may have been compromised by years of daily marijuana use.

However, as noted above, the medical records do not reflect any significant problems with his

respiratory system. Although the CDC has found that being a current or former cigarette smoker

increases a person’s risk of severe illness from COVID-19, it has not opined on whether



2
    “R.” refers to the defendant’s medical records provided by CDF.
                                                  4
          Case 1:20-cr-00225-JKB Document 40 Filed 03/01/21 Page 5 of 7



marijuana use similarly increases a person’s risk of severe illness from COVID-19. Likewise,

the CDC has not opined that a person’s ethnicity is a factor that might or would increase the risk

of severe illness from the virus that causes COVID-19.

       The risk to the defendant based on his medical conditions must now be evaluated in the

context of the current COVID-19 situation at CDF. The Court acknowledges the significant

increase in the number of COVID-19-positive cases at CDF in recent weeks. That is undisputed.

The risk that the COVID-19 virus poses to the defendant, given the current conditions at CDF, is

difficult to quantify. A group of CDF detainees recently filed a class action by which they

request the Court to order the authorities at CDF, inter alia, to implement measures to protect

them from contracting the virus and curtailing its spread within the facility. Catchings v. Wilson,

No. 1:21-cv-00428-TSE (D. Md. filed Feb. 20, 2021). The Court has not yet addressed the

merits of the plaintiffs’ allegations in that case. Notwithstanding the significant increase in

positive cases at CDF, the defendant has not contracted the virus and does not assert that he has

been exposed to anyone who has tested positive. He has not alleged that he has suffered from

any COVID-19 symptoms or has not received appropriate medical care when required.

Arguably the preventive measures recently implemented at CDF have been effective to protect

the defendant from contracting the disease.

       Finally, under the Fourth Circuit’s directive in Creek, the Court must address whether the

risk that the COVID-19 virus poses to the defendant, given his existing medical conditions and

the current COVID-19 situation at CDF, balanced against the other BRA factors, rises to the

level of a “compelling reason” for temporary release under 18 U.S.C. § 3142(i). The defendant

has the burden to show that circumstances warranting temporary release under § 3142(i) exist.

United States v. Sanders, 450 F. Supp. 3d 1123, 1127 (D. Kan. 2020). “The question for the



                                                5
          Case 1:20-cr-00225-JKB Document 40 Filed 03/01/21 Page 6 of 7



Court is whether the COVID-19 health risks to the Defendant, should he remain detained,

outweigh those traditional Section 3142(g) factors and the COVID-19 health risk to the

community that Defendant’s release could occasion.” United States v. Hernandez, No. PX-19-

158-9, slip op. at 5-6 (D. Md. Apr. 29, 2020).

       After hearing from the parties at the detention hearing, the Court reviewed the § 3142 (g)

factors. Regarding the nature and circumstances of the offense charged, the defendant is charged

with an offense involving a firearm. See 18 U.S.C. § 3142(g)(1). Regarding the weight of the

evidence against the defendant, the Court found that the weight of the evidence against the

defendant was strong. The government proffered the following facts. Shortly before May 7,

2020, law enforcement officers observed the defendant on YouTube and social media postings in

possession of a firearm. On May 7, 2020, officers saw the defendant at a neighborhood cookout.

The defendant was carrying a black shoulder bag. The officers saw what appeared to be the

imprint of a large handgun in the bag. As the officers approached the defendant, he fled on foot.

As he fled, the officers observed the defendant throw the bag toward a tree line. The defendant

was apprehended, and the bag was located. Inside the bag the officer found a handgun with an

extended magazine and laser sight. At the time, the defendant was prohibited from possessing a

firearm because of prior convictions. See id. § 3142(g)(2).

       Regarding the history and characteristics of the defendant, the Court reviewed the Pretrial

Services report that summarized the defendant’s residential history and family ties, his

employment history and financial resources, his health, and his criminal record. The Court noted

that the present offense occurred while the defendant was on supervised release for armed

robbery, use of a firearm in the commission of a felony, and being a felon in possession of a

firearm. The first felon-in-possession offense occurred while the defendant was out on bond for



                                                 6
          Case 1:20-cr-00225-JKB Document 40 Filed 03/01/21 Page 7 of 7



the offense of failing to register as a gun offender, for which he was ultimately convicted. The

defendant has also been convicted of second-degree assault, for which his probation was closed

in an unsatisfactory status. See id. § 3142(g)(3).

       Finally, regarding the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release, the Court found that the defendant

would pose a serious danger to the community if released based on his prior record, particularly

for offenses involving firearms, and his poor performance on supervision. See id. § 3142(g)(4).

Based on these findings, the Court found by clear and convincing evidence that no condition or

combination of conditions of release would reasonably assure the safety of any other person and

the community and ordered that the defendant be detained pending trial. Given that original

finding, the Court now finds that, balanced against the other BRA factors, the risk that the

COVID-19 virus poses to the defendant, given his existing medical condition and current

COVID-19 situation at CDF, does not rise to the level of a “compelling reason” for temporary

release under 18 U.S.C. § 3142(i).


                                             ORDER

       Accordingly, it is this 1st day of March 2021, hereby ORDERED that the defendant’s

Emergency Motion for Temporary Pretrial Release (ECF No. 32) is DENIED.



                                                                   /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                 7
